DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jack Friedman on 02/08/2022.

The application has been amended as follows: 
Please cancel claims 14-16.  Please amend claims 1,4-5, 9, 12-13, 17 and 20.  Please add new claims 21-23.  The claims are as follows:

1. (Currently amended) A computer-implemented method for deploying containers in a decentralized network computing environment, comprising: 
receiving, by the one or more processors, a request from a consumer node to provide services for deployment of a container workload; 
selecting, by the one or more processors, a first computing device from a plurality of computing devices registered to serve as a worker node for deployment of the container workload; 

deploying, by the one or more processors, the container workload on the first computing device[[.]]; and
detecting, by the one or more processors during said deploying the container workload on the first computing device, a failure of the deployed container workload and in response, removing, by the one or more processors, the unidirectional control from the first computing device by (i) generating a replica of the container workload deployed on the first computing device and (ii) deploying the replica of the container workload on a second computing device included in the plurality of computing devices registered to serve as a worker node.

2. (Previously presented) The computer-implemented method of claim 1, further comprising: 
determining, by the one or more processors, that the container workload includes stateful containers, wherein each stateful container remembers at least some information with regards to S/N: 16/529,0203a state of each stateful container each time a containerized application for each stateful container runs, and wherein said determining that the container workload includes stateful containers is based on accessing information included in one or more images used to form the stateful containers included in the container workload or based on accessing information 
linking, by the one or more processors, a volume to a stateful container; and 
mounting, by the one or more processors, the volume as a local file system on the first computing device.  

3. (Previously presented) The computer-implemented method of claim 2, wherein mounting the volume as a local file system on the first computing device further includes: 
retrieving, by the one or more processors, temporary security credentials received in the request from the consumer node to obtain access to the volume; 
sending, by the one or more processors, the temporary security credentials to the first computing device; 
receiving, by the one or more processors, a request from the first computing device to obtain access to the volume; and 
granting, by the one or more processors, the first computing device access to the volume based on validating the temporary security credentials.  

4. (Currently amended) The computer-implemented method of claim 1, further comprising:


after said generating the replica and said deploying the replica, terminating, by the one or more processors, the unidirectional control over the portion of the predetermined amount of computing resources reserved by the first computing device.

5. (Currently amended) The computer-implemented method of claim 1, further comprising: 
selecting, by the one or more processors, [[a]] the second computing device from the plurality of computing devices to serve as a standby worker node



6. (Previously presented) The computer-implemented method of claim 1, wherein: 
the consumer node is a master node residing within a centralized network computing environment; and 
S/N: 16/529,0205the first computing device resides outside of the centralized network computing environment. 
  
7. (Previously presented) The computer-implemented method of claim 1, wherein: 
the consumer node is a master node residing within a first centralized network computing environment; and 


8. (Previously presented) The computer-implemented method of claim 1, wherein: 
the consumer node is a master node residing within a decentralized network computing environment; and 
the first computing device resides within a centralized network computing environment that is inaccessible to the consumer node. 


receive a request from a consumer node to provide services for deployment of a container workload; 
select a first computing device from a plurality of computing devices registered to serve as a worker node for deployment of the container workload; 
obtain unidirectional control over a portion of a predetermined amount of computing resources reserved by the first computing device for utilization as the worker node for deployment of the container workload for a predetermined period of time during which the portion of the predetermined amount of computing resources are reserved by the first computing device, wherein said unilateral control locks out the first computing device from accessing or otherwise utilizing the predetermined amount of computing resources during the predetermined period of time; [[and]] 
deploy the container workload on the first computing device[[.]]; and
detect, during deployment of the container workload on the first computing device, a failure of the deployed container workload and in response, remove the unidirectional control from the first computing device by (i) generation of a replica of the container workload deployed on the first computing device and (ii) deployment of the replica of the container workload on a second computing device included in the plurality of computing devices registered to serve as a worker node.
.  

determine that the container workload includes stateful containers, wherein each stateful container remembers at least some information with regards to a state of each stateful container each time a containerized application for each stateful container runs, and wherein said determining that the container workload includes stateful containers is based on accessing S/N: 16/529,0207information included in one or more images used to form the stateful containers included in the container workload or based on accessing information included in one or more templates for building the stateful containers included in the container workload; 
link a volume to a stateful container; and 
mount the volume as a local file system on the first computing device.  

11. (Previously presented) The computer program product of claim 10, wherein the program instructions to mount the volume as a local file system on the first computing device further comprise instructions to: retrieve temporary security credentials received in the request from the consumer node to obtain access to the volume; 
send the temporary security credentials to the first computing device; receive a request from the first computing device to obtain access to the volume; and 
grant the first computing device access to the volume based on validating the temporary security credentials.  

12. (Currently amended) The computer program product of claim 9, further comprising program instructions to:


after the replica has been generated and deployed, terminate, by one or more processors, the unidirectional control over the portion of the predetermined amount of computing resources reserved by the first computing device.

13. (Currently amended) The computer program product of claim 9, further comprising program instructions to: 
select the second computing device from the plurality of computing devices to serve as a standby worker node[[;]] 

 
14-16. (Canceled)

17. (Currently Amended) A computer system for deploying containers in a decentralized network computing environment, comprising: one or more computer processors; one or more computer readable storage media; computer program instructions; the computer program instructions being stored on the one or more computer readable storage media for execution by 
receive a request from a consumer node to provide services for deployment of a container workload; 
select a first computing device from a plurality of computing devices registered to serve as a worker node for deployment of the container workload; obtain unidirectional control over a portion of a predetermined amount of computing resources reserved by the first computing device for utilization as the worker node for deployment of the container workload for a predetermined period of time during which the portion of the predetermined amount of computing resources are reserved by the first computing device, wherein said unilateral control locks out the first computing device from accessing or otherwise utilizing the predetermined amount of computing resources during the predetermined period of time; [[and]] 
deploy the container workload on the first computing device[[.]][[.]]; and
detect, during deployment of the container workload on the first computing device, a failure of the deployed container workload and in response, remove the unidirectional control from the first computing device by (i) generation of a replica of the container workload deployed on the first computing device and (ii) deployment of the replica of the container workload on a second computing device included in the plurality of computing devices registered to serve as a worker node.
 
18. (Previously presented) The computer system of claim 17, further comprising program instructions to: 

link a volume to a stateful container; and 
mount the volume as a local file system on the first computing device.  

19. (Previously presented) The computer system of claim 18, wherein the program instructions to mount the volume as a local file system on the first computing device further comprise instructions to: 
retrieve temporary security credentials received in the request from the consumer node to obtain access the volume; 
send the temporary security credentials to the first computing device; 
receive a request from the first computing device to obtain access to the volume; and grant the first computing device access to the volume based on validating the temporary security credentials.  

20. (Currently amended) The computer system of claim 17, further comprising program instructions to:


after the replica has been generated and deployed, terminate, by one or more processors, the unidirectional control over the portion of the predetermined amount of computing resources reserved by the first computing device. 

21. (New) The computer-implemented method of claim 1, wherein said removing the unidirectional control from the first computing device comprises receiving a request from the first computing device to relinquish the unidirectional control over the predetermined amount of computing resources reserved by the first computing device.

22. (New) The computer program product of claim 9, wherein the removal of the unidirectional control from the first computing device comprises receiving a request from the first computing device to relinquish the unidirectional control over the predetermined amount of computing resources reserved by the first computing device.

23.. (New) The computer system of claim 17, wherein the removal of the unidirectional control from the first computing device comprises receiving a request from the first computing device to 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.